Citation Nr: 1001556	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-30 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

 Entitlement to service connection for exercised induced 
asthma. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from October 1968 to August 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida, in which the RO denied the benefits 
sought on appeal.  The jurisdiction of the issues on appeal 
has since been transferred to the Regional Office in 
Columbia, South Carolina (RO). 

In December 2009, the Veteran testified before the 
undersigned during a videoconference hearing while the Board 
was seated at the VA Central Office in Washington, District 
of Columbia.  A copy of the transcript has been associated 
with the claims folder.  At that time, the Veteran submitted 
evidence directly to the Board along with a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).
  

FINDINGS OF FACT

1.  The Veteran has a current diagnosis for exercise-induced 
asthma. 

2.  Giving the Veteran the benefit of the doubt, the evidence 
of record shows exercise induced asthma was incurred during 
service. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
service connection for exercised induced asthma has been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Here, in view of the Boards favorable decision to grant 
service connection for asthma, any further discussion as to 
any lapses in duties to assist and notify, or regarding 
whether the Veteran was prejudiced by any such lapses, would 
serve no useful purpose.  


Service Connection for Exercised Induced Asthma

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

In this case, a review of the Veteran's service treatment 
records does not show a diagnosis of, or treatment for, any 
asthma-like symptoms in service.  Additionally, the service 
treatment records contain the negative findings from three 
chest x-rays performed during his service.  The claims folder 
also contains a January 1974 VA chest x-ray report that 
reveal negative findings.  The Veteran's post-service 
treatment records show that the Veteran has been diagnosed 
with exercise-induced asthma.  See December 1990 private 
treatment record from Dr. R. K. Brogan.  

The remaining question is whether the medical evidence 
supports, or is at least in equipoise as to, the Veteran's 
assertions that his current disability began during service.  
As discussed below, the weight of the medical evidence 
supports such a finding.

First, the record contains two medical statements from Dr. P. 
A. Jones at Carolina Pulmonary and Critical Care, dated March 
16, 2005 and March 23, 2005.  In the first correspondence, 
Dr. Jones notes that the Veteran had exercised-induced 
asthma, which was a condition that could not be diagnosed by 
a chest x-ray.  In the second correspondence, Dr. Jones noted 
review of the Veteran's service treatment records in 
conjunction with the Veteran's reported history, and he found 
"it is at least as likely as not that the symptoms of 
shortness of breath and the chest x-ray ordered upon his 
discharge indicate that the initial onset of the exercised-
induced asthma."  These statements contained in the two 
March 2005 correspondence from Dr. Jones support a medical 
nexus between the Veteran's exercised induced asthma and his 
service.  

Additionally, the evidence of record also includes the 
Veteran's statements and his testimony from the December 2009 
hearing.  The Veteran stated that he complained of shortness 
of breath several times throughout his period of service, and 
because of these complaints, he had to undergo several chest 
x-rays during service.  The Veteran has testified that he had 
experienced shortness of breath since service.  

As explained above, the Veteran's service treatment records 
did not show any complaints of shortness of breath or any 
other symptomatology indicative of exercise-induced asthma.  
In regard to absence of such medical evidence in service, the 
Board notes that the Veteran has credibly testified that upon 
his discharge from service he indicated in the medical 
history report that he experienced shortness of breath during 
service.  The reports of him undergoing chest X-rays is 
consistent with him having reported complaints of shortness 
of breath.  It is noted that the Veteran's separation medical 
history report is not contained in the record.  Additionally, 
the Veteran has provided statements in which he asserts that 
his claims folder is missing other service treatment records, 
which would reflect that he sought treatment for shortness of 
breath when he was stationed at the Naval Security Station in 
Washington, District of Columbia, and he was stationed at the 
Naval Communication Station in San Miguel, Philippines. 
 
Although the Veteran is not competent to offer an opinion 
which would require medical knowledge (such as an opinion 
that he had exercise-induce asthma in service), as a 
layperson, he is competent to attest to the fact surrounding 
his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Additionally, the Court has specifically held 
that a Veteran is competent to report asthma symptoms.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding a lay 
person is competent to testify to a lack of symptoms of 
difficulty breathing prior to service, continuous symptoms of 
breathing difficulty after service, and that he was given 
medication).  In this regard, the Veteran is competent to 
provide information about the onset and continuity of any 
asthma-like symptoms that he experience during service.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 
Vet. App. 466 (1991).  He is also competent to attest to the 
fact that he sought treatment for complaints of shortness of 
breath during service.  The record of the veteran having 
undergone chest X-rays is consistent with him having reported 
complaints of shortness of breath.  Therefore, to the extent, 
that his statements contain evidence that he experienced 
shortness of breath during service, he sought treatment for 
such symptoms, and he has experienced these symptoms since 
service, this is competent and persuasive evidence.  

In sum, the record contains the medical statements from Dr. 
Jones, which provide a medical link between the Veteran's 
current disability and his service.  Dr. Jones supported this 
conclusion by noting that exercise-induced asthma is not a 
condition that could be diagnosed by a chest x-ray result.  
There is no medical evidence of record that refutes this 
medical opinion.  Although the service treatment records do 
not show any complaints of asthma-like symptoms in service, 
the Veteran has provided credible testimony concerning 
shortness of breath he experienced during service and 
thereafter.  Given the Veteran's statements, which are 
consistent with facts of record, and Dr. Jones' opinion 
linking the exercise-induced asthma to complaints in service, 
the Board will resolve any doubt in the Veteran's favor and 
find that the current asthma symptomatology is related to 
service.   See 38 C.F.R. § 3.303.  Accordingly, the Board 
concludes that service connection is warranted.  



ORDER

Entitlement to service connection for exercise-induced asthma 
is granted. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


